471 S.E.2d 688 (1996)
FOOD MART, Petitioner,
v.
SOUTH CAROLINA DEPARTMENT OF HEALTH AND ENVIRONMENTAL CONTROL, Respondent.
No. 24427.
Supreme Court of South Carolina.
Heard April 2, 1996.
Decided May 20, 1996.
Rehearing Denied June 20, 1996.
Bobby J. Pippin, Columbia, pro se Petitioner.
Samuel L. Finklea, III, Walton J. McLeod, III, and F. Carlisle Roberts, Jr., South Carolina Department of Health and Environmental Control, Columbia, for Respondent.

ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
WALLER, Justice:
This court granted certiorari to review the Court of Appeals' decision dismissing petitioner Food Mart's appeal on justiciability grounds. Food Mart v. South Carolina Dept. of Health and Environmental Control, ___ S.C. ___, 458 S.E.2d 47 (Ct.App.1995). We affirm the Court of Appeals insofar as it found petitioner's claim was moot. However, we vacate the opinion to the extent it addresses whether petitioner was required to exhaust its administrative remedies before bringing the present declaratory judgment action. This issue is procedurally barred from any appellate review because it was neither raised by the parties nor ruled on by the trial court below. Matters not argued to or ruled on by the trial court are not preserved for review. Grant v. South Carolina Coastal Council, ___ S.C. ___, 461 S.E.2d 388 (1995); *689 Vaught v. Waites, 300 S.C. 201, 387 S.E.2d 91 (Ct.App.1989) (per curiam).[1]
AFFIRMED IN PART AND VACATED IN PART.
FINNEY, C.J., and TOAL, MOORE and BURNETT, JJ., concur.
NOTES
[1]  We decline to address the constitutional issues raised to and ruled on by the trial court. In light of this decision, any discussion of the merits of petitioner's claim would be purely academic. Furthermore, we granted certiorari specifically only to consider whether the Court of Appeals erred in finding mootness and failure to exhaust administrative remedies.